 Case 1:18-cr-00457-AMD Document 33 Filed 03/08/19 Page 1 of 1 PageID #: 294



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                                    Case No. 18 Cr. 457 (AMD)

                v.

 HUAWEI TECHNOLOGIES CO., LTD., et al.,                       NOTICE OF APPEARANCE

                       Defendants.




       PLEASE TAKE NOTICE that David Bitkower, of Jenner & Block LLP, hereby

respectfully enters his appearance as counsel of record in the above-captioned action for and on

behalf of Defendants Huawei Technologies Co., Ltd. and Huawei Device USA Inc. The Clerk of

this Court is requested to note this appearance on the Court’s docket and to forward copies of all

entries, orders, notices, and other court documents in this proceeding to the undersigned counsel.


Dated: Washington, D.C,
       March 8, 2019

                                             JENNER & BLOCK LLP

                                             By: /s/ David Bitkower
                                               David Bitkower
                                               1099 New York Avenue, NW
                                               Suite 900
                                               Washington, D.C. 20001-4412
                                               Tel: 202-639-6048
                                               Fax: 202-639-6066
                                               Email: dbitkower@jenner.com

                                                Counsel for Defendants Huawei Technologies
                                                Co., Ltd. and Huawei Device USA Inc.
